                                                                           rr·~-.'··.-.-.. --.. -· .--..···-· ' --
                                                                           1 usnc SDf\rY
                                                                                                                               -..- .- - -
                                                                           i

UNITED STATES DISTRICT COURT                                               ! nr:}CUi\1ENT
SOUTHERN DISTRICT OF NEW YORK                                              \ 1.·_,~ L,.t,,
                                                                           11L        l'.'(''T'J) C)FlCAI
                                                                                          .. J ',.·. ,',I -· ·r ..J ·pJI , ED
                                                                                                             ~Ll.

---------------------------------------------------------------x           I1 ')nc
                                                                           '., ' ·   ,j   .•
                                                                                               1
                                                                                                   ~-
                                                                                               !- .. - - - -.. -·----,1;-..- ~
                                                                           ,:'                          ·. '     ; J/., J. . '-i _L_..f._
                                                                                                                                    Cv
TOWAKI KOMATSU,                                                                                                    ,,~__,.   .... -"
                                                                                                                                          ___ I
                                                                                                                                       ,.,,,,,,-·-   -
                                    Plaintiff,                     ORDER

                  -v.-
                                                                   18 Civ. 3698 (LGS) (GWG)

THE CITY OF NEW YORK, et al.,

                           Defendants.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       With regard to plaintiffs letter of November 12, 2019 (Docket# 273), the Court rules as
follows.

1.       The application to expand initial interrogatories beyond the scope of Local Civil Rule
         33.3(a) is denied. In light of this ruling, it is unclear whether plaintiff still requires an
         extension of the deadline for service of the initial interrogatories. Nonetheless, the Court
         will extend the current deadline by one week to December 9, 2019.

2.       As to future interrogatories after service of the initial interrogatories, the Court expects
         both sides to comply with the limitation on numbers contained in Fed. R. Civ. P.
         33(a)(l). If either side, after serving interrogatories compliant with that rule (and, of
         course, compliant with Local Civil Rule 33.3(b)), believes it has a basis for seeking a
         court order permitting service of more than 25 interrogatories, it should supply the
         proposed additional interrogatories to the other side and, if agreement cannot be reached,
         may make an application to the Court in conformity with paragraph 2.A of the Court's
         Individual Practices.

3.       All other requests for relief are denied.

Dated: New York, New York
       November 14, 2019
                                   SO ORDERED:




Copy sent to:

Towaki Komatsu
802 Fairmount Place, Apt. 4B
Bronx, New York 10460

Counsel by ECF




                               2
